Case 1:20-cv-07530-GBD Document 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ne xX
JONATHAN MOTA, on behalf of himself and all
others similarly situated, :
Plaintiff, :
-against- :
INTER CONNECTION ELECTRIC, INC. :
Defendant. :

wee eee ee eee eee ee eee eee eee x

GEORGE B. DANIELS, District Judge:

Filed 01/04/21 Page 1of1

 

ORDER

20 Civ. 7530 (GBD)

The February 4, 2021 initial conference is adjourned to April 8, 2021 at 9:30 a.m.

Defendant’s opposition to Plaintiff's Motion for Conditional Class Certification, (ECF No. 20, is

due by March 12, 202].

Dated: January 4, 2021
New York, New York

SO ORDERED.

osne B Donwh

GEDR¢F B. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
